Citation Nr: 1623328	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1994 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the record.

In December 2011, the Board remanded the Veteran's claim for further development.  The case has returned for further appellate consideration.

The Board notes that, following the July 2015 supplement statement of the case, new evidence was added to the record.  In a May 2016 letter, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of this newly received evidence.  Therefore, the Board may consider this evidence.  38 C.F.R. § 20.1304 (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due solely to his service-connected disability alone.




CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  Specifically, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2009 letter fully addressed all notice elements for the issue on appeal.  The letter provided information as to the statutory criteria for entitlement to a TDIU, the evidence and information necessary to substantiate a claim for a TDIU, as well as the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  The letter also fulfilled the provisions of 38 U.S.C.A. § 5103(a) by including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains post-service VA treatment records, private treatment records, Social Security Administration (SSA) records, as well as multiple VA examination reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in April 2009, June 2014, October 2014, May 2015, July 2015, and September 2015, to address his service-connected disabilities and the functional effects that they have on his activities of daily living, including his ability work.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Specifically, such examinations provide a complete description of the functional effects resulting from the Veteran's service-connected disabilities.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the Board accordingly finds no reason to remand for further examination.

In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the May 2011 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was solicited regarding the effects that the Veteran's service-connected disabilities have on his ability to secure and maintain substantially gainful employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board hearing was legally sufficient.

As noted above, in December 2011, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the AOJ to obtain the Veteran's outstanding SSA records, to obtain any outstanding VA treatment records, and to schedule the Veteran for a VA examination to address the functional effects that the Veteran's service-connected disabilities had on his ability to secure and follow substantially gainful employment.  In December 2011, the Veteran's SSA records were obtained.  Furthermore, as noted above, the Veteran underwent a number of VA examinations since the December 2011 remand that address the functional effects of his service-connected disabilities.  Finally, updated VA treatment records dated through November 2015 have been associated with the claims file.

Therefore, the Board finds that the AOJ has substantially complied with the December 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

The Veteran's claim for a TDIU was received on December 31, 2008.  At that time, he was service connected for the following disabilities: low back strain, rated as 40 percent disabling; asthma, rated as 30 percent disabling; neck fungus, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left ankle sprain, rated as noncompensable; residuals of a corneal abrasion, rated as noncompensable; right ear hearing loss, rated as noncompensable; and a scar on his forehead, rated as noncompensable.  His combined rating was 70 percent disabling.  As such, the Veteran met the schedular requirements for a TDIU when he filed his claim.  See id.

During the pendency of the appeal, service connection for left and right lower extremity radiculopathy associated with service-connected low back strain was granted, and a 10 percent disability rating was assigned for each extremity, effective October 17, 2014.  Furthermore, service connection for adjustment and depressive disorder was granted, and a 30 percent disability rating was assigned, effective June 9, 2015.  Finally, in a May 2015 rating decision, the Veteran's rating for his service-connected low back strain was decreased to 20 percent, effective May 1, 2015.

As a result of the granted of service connection for left and right lower extremity radiculopathy, the Veteran's combined rating increased from 70 percent to 80 percent, effective October 17, 2014.  After the Veteran's rating for his low back strain was decreased to 20 percent he combined rating was decreased to 70 percent.  Finally, after service connection for adjustment and depressive disorder was granted, his combined rating was once again increased to 80 percent.

Because the Veteran's disability rating for his low back strain was decreased to 20 percent, effective May 1, 2015, from that date, he no longer has a single disability rated 40 percent or higher.  However, given that his low back strain and his left and right lower extremity radiculopathy resulted from a common etiology, they are considered one disability for the purposes of 38 C.F.R. § 4.16(a), and result in a combined rating of 40 percent.  Therefore, as the Veteran's combined rating has been at least 70 percent throughout the appeal period and, because his low back strain and left and right lower extremity radiculopathy result in a combined rating of 40 percent since May 1, 2015, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board must weigh any competent lay evidence and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his December 2008 claim for a TDIU, the Veteran claimed that his asthma, low back strain, and high blood pressure (which is not service connected) rendered him unable to secure or follow substantially gainful employment.  Pertinent evidence of record includes VA treatment records, private treatment records, SSA records, VA examination reports, and the Veteran's lay statements, including his testimony before the undersigned in May 2011.  In his December 2008 claim, the Veteran indicated that he attended four years of college.

In October 2008, the Veteran reported a current exercise program that including walking three times a week, one mile at a time.  Additionally, he reported doing an exercise program from a video.

In his December 2008 SSA disability report, the Veteran claimed that his heart condition, hypertension, asthma, back problems, tinnitus, sleep apnea, carpal tunnel in both wrists, and his weak right ankle prevented his from working.  He also stated that he was laid off due to failing a stress test and that he was told by VA that he would not be able to return to work due to his weak heart.  He also indicated that he completed four years of college.

A January 2009 treatment record reflects the Veteran's complaint of shortness of breath.  He stated that he felt as though he was going to pass out, and that he was sleepy all of the time.  He reported that he was denied work because he was passing out.  The examiner noted that the Veteran was overweight, and that he suffered from non-ischemic cardiomyopathy.

A January 2009 SSA record shows that the Veteran's previously worked as an electrician's apprentice, a cable installer, a general laborer, an operator at a packing company, a revenue auditor at a delivery service, a security guard, a fire support officer, a fast food cook, and a warehouse worker.

A January 2009 VA treatment record noted the Veteran's complaint of trouble breathing with a flare-up of asthma which was complicated by his heart disease.

A February 2009 examination conducted in connection with his claim for SSA benefits noted that the Veteran's chief complaint was sleep apnea.  The Veteran reported that, although he used a CPAP machine, he still suffered from daytime somnolence which hampered his ability to maintain employment.  He reported falling asleep during his electrician classes.  He also reported that he fell asleep while driving a car in November 2007.  The examiner also noted a diagnosis of congestive heart failure, hypertension, and bronchial asthma.  The Veteran reported that he could only walk one block before he had to stop due to shortness of breath.  He also reported bilateral tinnitus, as well as pain in his wrists, and a tingling sensation in his hands that caused him to drop things.  The Veteran also reported a problem with his right ankle, problems with gastroesophageal reflux disorder, and migraine headaches.

The Veteran reported that he had four years of college, including an Associate's degree in computer sciences, and two-year degree as an industrial electrician.  The examiner noted that the Veteran's bronchial asthma was not significantly symptomatic at the present time.  After reviewing the Veteran's non-service-connected disabilities, the examiner concluded that he retained the capacity to occasionally lift and/or carry up to ten pounds for up to one-third of an eight-hour work day.  Additionally, the examiner determined that he would not be able to frequently lift and/or carry any amount of weight for one-third to two-thirds of an eight-hour work day.  Finally, the examiner determined that the Veteran would be able to stand and/or walk with normal breaks for a total of at least two hours in an eight-hour work day, and would be able to sit with normal breaks for a total of about six hours in an eight-hour work day.

A February 2009 VA treatment record noted the Veteran complaints of dyspnea and wheezing.  The Veteran was diagnosed with reactive airway disease and cardiomyopathy with congestive heart failure.

A March 2009 SSA record noted that the Veteran's primary diagnosis was chronic heart failure, his secondary diagnosis was hypertension, and his other alleged impairments were asthma, obesity, and obstructive sleep apnea.

A March 2009 VA treatment record noted the Veteran's complaints of a low back strain after walking a miles.  He also reported that if he tried to get up using his right leg, he would fall, and that he had fallen twice within the last two days.  Another VA treatment record from that same month noted that he was able to walk nearly two miles without difficulty.  The treatment record noted dyspnea only with significant exertion.

In an April 2009 SSA record, the Veteran reported pain in his wrists.  He stated that the pain was brought on by using his hands to lift objects, and that pain prevented him from writing.  He also reported pain while trying to stand long periods of time or trying to perform routine activities, including household chores.

In April 2009, the Veteran underwent a VA general medical examination.  With regard to his service-connected low back strain, the Veteran reported difficulty bending and lifting.  The examiner noted that the condition was progressively worse, and that his response to treatment was fair.  With regard to his service-connected asthma, he reported difficulty breathing and that he used a nebulizer and oxygen at night for his sleep apnea.  The examiner noted that this condition was in stable condition, and that his response to current treatment was fair.  With regard to his service-connected neck fungus, he reported rashes during hot days.  With regard to his left ankle, he reported pain with walking and twisting his foot.  The examiner described his condition was intermittent with remissions, and that his response to treatment was fair.  Finally with regard to the Veteran's scar, the examiner noted that it was stable and required no treatment.  

Upon examination, the examiner noted a history of congestive heart failure since January 2009, continuous medication for heart disease and hypertension, and a history of dyspnea, fatigue, and dizziness.  With regard to the Veteran's pulmonary function, the examiner noted a history of wheezing, sleep apnea symptoms, and chest pain.  With regard to the Veteran's employment history, the examiner noted that he currently was placed on medical leave by his primary care physician due to his cardiomyopathy.

With regard to the functional effects caused by the Veteran's low back strain, the examiner noted significant effects, including problems with lifting and carrying, as well as mild effects on activities of daily living, including chores, shopping, and exercise.  The examiner opined that the Veteran's asthma would cause significant effects on his usual occupation due to difficulty breathing around chemicals, mild effects on activities of daily living, including chores, shopping, and exercise.  The Veteran's left ankle was found to have significant effects on his ability to walk and roll over, as well as mild effects on his usual activities of daily living.  With regard to his non-service-connected heart disorder, the examiner noted that there were no symptoms at rest, but that ordinary moderate physical activity resulted in cardiac symptoms, such as fatigue, dyspnea, etc.  Overall, the examiner opined that the Veteran's non-service-connected disabilities prevented him from obtaining gainful employment due to shortness of breath on mild exertion, chronic heart failure and cardiomyopathy, and sleep apnea.

During an April 2009 VA audiological examination, the Veteran reported that hearing loss affected general conversations, and that tinnitus affected his balance.

A May 2009 pulmonary function study noted that the moderately severe restriction in the Veteran's lungs was likely a consequence of altered thoracic mechanics due to body habitus.

A June 2009 private treatment record noted diagnoses of obstructive sleep apnea, cardiomyopathy, a back injury, a significant increase in weight over the last several years, frequent naps, and some shortness of breath and dyspnea on exertion.  A June 2009 sleep study noted severe obstructive sleep apnea syndrome with fragmented sleep architecture and an increased arousal index.

In an undated SSA record from 2009, the Veteran reported that he had trouble breathing, and that he over-exerted easily.  He stated that he could not lift or carry more than 25 pound without having shortness of breath.  He also reported falling asleep easily and often, and that he could not focus very long without becoming tired.  He reported that could not stand for too long without his back hurting, and that he could not walk more than a mile without his back hurting.  He also reported numbness in his hands and feet, and that he had to use an inhaler.  He also reported that he was laid off due to failing a stress test, and that his doctors told him that he could not return to work due to his heart condition.

A June 2009 VA treatment record noted that the Veteran had requested a letter indicating that he was unable to work due to the restrictions placed on him by his cardiologist.

In June 2009, the Veteran's claim for SSA disability benefits was denied.

In a July 2009 VA treatment record, the Veteran complained of low back pain and stated that he was not able to work as a result.

An October 2009 private treatment record noted that the Veteran was seen in September 2009 for an acute asthma exacerbation with some degree of pneumonia.  The Veteran reported feeling quite well and that he had not experienced any shortness of breath, nausea, or vomiting; however, he reported some mild chest pain after walking.  He reported walking two miles, and stated that he would have to stop every couple of minutes to catch his breath.

A November 2009 private treatment recorded noted that the Veteran's asthma was aggravated by allergens, dust, exercise, pollen, and respiratory infections.  Associated symptoms included intense exercise, hoarseness, and nocturnal awakenings with a cough wheezing.  Similarly, a February 2010 private treatment record noted that the Veteran's asthma included the associated symptoms of dyspnea with moderate exercise and wheezing.

In a January 2010 letter, the Veteran's VA physician noted that the Veteran had a history of weak heart syndrome (cardiomyopathy) which caused a limited functional capacity.  Therefore, the physician noted that the Veteran was "disabled."

In May 2010, SSA granted the Veteran's disability claim, finding that the Veteran's obstructive sleep apnea, compensated congestive heart failure, chronic asthma, his hypertension, and severe obesity rendered him disabled.  SSA determined that, given the Veteran's age, education, work experience, and residual functional capacity, there were no jobs in the national economy that he could perform.

In an April 2010 brief filed in connection with the Veteran's claim for SSA benefits, the Veteran's attorney argued that the Veteran's extreme obesity was so severe so as to impact his pulmonary functioning.  Furthermore, the attorney argued that his obesity aggravated his cardiomyopathy as well, specifically the activities he could tolerate.  The attorney noted that the Veteran's treating cardiologist determined that the Veteran was disabled from his cardiomyopathy alone.  Additionally, the attorney argued that the Veteran's hypersomnolence due to sleep apnea also precluded him from employment.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge.  During his hearing, the Veteran stated that in December 2008, he tripped and injured his service-connected left ankle twice in one week.  See May 2011 Hearing Transcript, pg. 4.  He stated that he was sent for an examination during which they performed a cardiogram.  He stated that, as a result of the cardiogram, he was told that he could not carrying anything.  With regard to the functional effects of his low back strain and his left ankle, the Veteran reported difficulty with bending and lifting, problems with standing for long periods of time, and problems with walking.  He stated that lifting 40 pounds would cause his back to go out, and that carrying 10 pounds for an extended period of time would wear his back out.  Id. at 6.  He stated that, despite his training as an electrician, most jobs in that field still required him to lift, bend, crawl, or climb, which he was not to do.  He also reported trouble breathing due to his asthma and, thus, he could not being in dusty areas.

With regard to whether he could do any other job, the Veteran opined that he was limited to electrical work because he had severe carpal tunnel syndrome.  Id. at 9.  With regard to what cause him to lose his last job, he stated that, because of his back and ankle, his previous employer would not let him return to work, and that his heart condition was not discovered until after he lost his job.  Id. at 10.  The Veteran stated that he was told in 2008 that he would not be allowed to return to work due to his ankle and back problems.  Id.  The Veteran also reported attempting vocational rehabilitation, but that he was rejected due to his heart condition.  Id. at 20.

In an updated May 2011 application for TDIU, the Veteran reported that his asthma, low back disorder, and vision were the disabilities that prevented him from working.  With regard to his prior educational experience, the Veteran reported only two years of college.

In June 2011, the Veteran submitted private records showing treatment for a twisted right ankle after stepping in a pothole.  Included was a December 2008 work restriction form that limited the activities the Veteran could perform due to his right ankle.  He was diagnosed with a right ankle strain and was told to use an ankle brace when walking.

In June 2011, the Veteran also submitted a letter from Dr. K.J., who noted that the Veteran has been under her treatment since July 2009 for neck and low back pain that was aggravated by activities of daily living including standing, walking, bending, and lifting.  The letter also noted that congestive heart failure was diagnosed in January 2009, and that he was instructed to lose weight in order to avoid surgery.  Dr. K.J. noted that the Veteran was able to lose weight as a result of consistent exercise.

In a November 2011 SSA record, the Veteran stated that his heart problems, sleep apnea, lower lumbar pains, and breathing problems limited his ability to work.

The record reflects that the Veteran was incarcerated from December 2011 until January 2014.  Therefore, there are no treatment records from this period.

In June 2014, the Veteran underwent a VA examination to address the nature and severity of his hearing and tinnitus.  Upon examination, the Veteran had normal hearing in both ears.  With regard to the functional effects caused by his hearing, the Veteran reported difficulty hearing people whispering, that speech sounded muffled, and that he had to read lips.  He also reported a sensitivity to loud noises.  With regard to his tinnitus, he reported difficulty with balance, problems with dizziness, and difficulty sleeping.

In June 2014, he also underwent a VA examination of his corneal abrasion.  The Veteran's uncorrected distance visual acuity in his right eye was 20/50.  His uncorrected distance visual acuity in the left eye and uncorrected near visual acuity in both eyes was 20/40 or better.  Corrected distance and near visual acuity was 20/40 or better.  Upon examination, the examiner found no signs of any scarring of the cornea, and the Veteran's corneal abrasion was found to have no impact on his ability to work.

In October 2014, the Veteran underwent a VA examination of his low back strain and his asthma.  With regard to his low back strain, he complained of increase pain.  With regard to the functional impact of his back during flare-ups, he reported throbbing pain and stiffness.  As to the functional effects caused by the Veteran's low back strain, the examiner noted less movement than normal, painful movement, and interference, with sitting, standing, and/or weight-bearing.  With specific regard to whether the Veteran's low back strain impacted his ability to work, the examiner noted only difficulty lifting heavy equipment.

Concerning his asthma, the Veteran reported that he condition had essentially remained the same, and that he had more attacks when the weather changed.  The examiner noted that the Veteran's asthma required the use of an inhalational bronchodilator.  With regard to the functional effects caused by the Veteran's asthma, the examiner noted that the Veteran would suffer from increased shortness of breath while working in dusty environments.

In April 2015, the Veteran underwent another examination of his low back strain and his asthma.  With regard to his low back strain, the Veteran reported pain with prolonged standing.  The examiner noted that pain significantly limited the Veteran's functional ability following repetitive use and flare-ups.  With regard to whether the Veteran's low back strain limited the Veteran's ability to work, the examiner noted difficulty lifting heavy equipment.

With regard to his asthma, the Veteran reported that he had been prescribed an albuterol nebulizer to use during exacerbations.  With regard to whether his asthma affected his ability to work, the examiner opined that it would not.

In June 2015, the Veteran underwent a number of examinations to address the nature and severity of his service-connected disabilities.  With regard to this forehead scar, the examiner noted that the scar was resolved, and that it had no impact on his ability to work.  The examiner noted that the complete resolution of scars overtime is common, and that his scar did not limit him in finding or securing gainful employment in either a physical or sedentary setting.

With regard to the Veteran's left ankle, the examiner noted his complaint of increased pain during flare-ups, as well as his complaint of stiffness.  After a complete physical examination, the examiner noted that the Veteran's left ankle impacted his ability to perform certain occupational tasks, including prolonged standing and walking.  The examiner opined that his ankle severely limited his ability to obtaining or maintain gainful employment in a strenuous/physical occupational setting, but that it did not limit him in a sedentary setting.

With regard to the Veteran's low back strain, the examiner noted his complaint of increased pain and stiffness during flare-ups and after repetitive use.  After a complete physical examination, the examiner found that the Veteran's low back strain and his associated radiculopathy limited his ability to participate in tasks that required heavy lifting, bending, twisting, pulling or pushing.  The examiner opined that the Veteran's low back strain and his associated radiculopathy severely limited his ability to obtain and maintain gainful employment in a strenuous/physical setting, but that it did not limit his ability in a sedentary setting.  The examiner noted that sit down, negligible-weight work was possible.

With regard to the Veteran's asthma, the examiner noted that the disability impacted his ability to work, in that, the Veteran needed to avoid asthmatic triggers.  Overall, the examiner determined that the Veteran's asthma minimally limited his ability of securing and maintaining substantially gainful employment in both a physical and sedentary setting, and that both types of work could be performed if his symptoms were well controlled and his triggers were avoided.

In September 2015, the Veteran underwent a VA examination to address the nature and etiology of his adjustment and depressive disorder.  The examiner noted that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  In addition to other symptoms, the examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships.

Initially, the Board acknowledges that the Veteran is considered permanently disabled by the SSA.  However, the Board affords the Social Security determination of unemployability very little probative value in this case.  The mere fact that the SSA has deemed the Veteran unemployable does not dictate the outcome in this matter; although they are relevant and to be considered, Social Security Disability determinations are not binding on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Furthermore, it is clear that the SSA's May 2010 finding of disability was based on both service-connected disabilities (chronic asthma) and non-service-connected disabilities (obstructive sleep apnea, compensated congestive heart failure, hypertension, and severe obesity).

Based on the foregoing, the competent and credible evidence of record, to include the medical evidence and the Veteran's lay statements, does not support the claim for a TDIU solely as a result of his service-connected disabilities.

The Board notes that none of the medical evidence of record supports a finding that the Veteran is precluded from all forms of substantially gainful employment due to his service-connected disabilities.  For example, although the February 2009 examination conducted in connection with his claim for SSA benefits noted the Veteran's complaints of shortness of breath, the examiner determined that asthma was not significantly symptomatic at that time.  Furthermore, even in consideration of the Veteran's non-service-connected sleep apnea, congestive heart failure, and hypertension, the examiner still found that the Veteran could occasionally lift up to ten pounds.  Furthermore, the examiner determined that the Veteran could walk and stand for at least two hours in a normal work day, and that he could sit for approximately six hours in a normal work day.

Additionally, the January 2010 letter from the Veteran's treating physician noted only that it was the Veteran's heart problems that rendered him "disabled."

Moreover, none of the VA examination reports indicate that the functional effects caused by the Veteran's service-connected disabilities alone render him unemployable.  For example, the April 2009 VA examiner noted that the Veteran's low back strain and his left ankle disability affected his ability to perform physical activity, including lifting and carrying, as well as mild effects on his ability to perform household chores, there was no indication that sedentary employment activity would be precluded.  With regard to his service-connected asthma, the examiner noted only that the Veteran could not be around chemicals.  Instead of the Veteran's service-connected disabilities, the examiner determined that his non-service-connected disabilities, including his heart problems and his sleep apnea, rendered him unemployable.  

With regard to the Veteran's statement during the June 2014 VA examinations, the VA examiner determined that there was no functional impact on the Veteran's ability to work due to his service-connected tinnitus, right ear hearing loss, or corneal abrasion.  The October 2014 VA examiner noted that, although the Veteran's physical abilities, including lifting heavy objects, would be limited due to his low back strain, his asthma did not have an impact on his ability to work.  

Finally, the June 2015 VA examination reports also weigh heavily against the Veteran's claim for a TDIU.  In addressing all of the Veteran's service-connected disabilities, although the examiner determined that physical and or strenuous employment would be significantly limited, she nevertheless determined that the Veteran would not be precluded from sedentary employment.
 
Although the VA opinions do not explicitly address the Veteran's educational or work history in relation to his ability to perform sedentary work, the examiners nevertheless supported their opinions with adequate rationale.  Thus, the Board finds that the opinions are probative only to the extent that they support the finding that the Veteran is physically capable of sedentary employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that to be probative, a medical opinion must be factually accurate, fully articulated, and based on sound reasoning).

In light of the medical evidence of record, the Board finds that, while the Veteran's service-connected disabilities limit his ability to engage in physical or strenuous work that requires heavy lifting, bending, and prolonged lifting or standing, as well as work that required exposure to either chemicals or dust, he service-connected disabilities alone do not preclude sedentary employment.  While the objective evidence shows that the Veteran's service-connected disabilities have impacted his ability to perform physical or manual work, such is to be expected and those limitations have been addressed in the assigned percentages under the rating schedule.  Moreover, the only opinion that indicates that the Veteran is completely disabled, the January 2009 letter from the Veteran's VA physician attributes his inability to work solely to his non-service-connected heart problems.

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the overall evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disabilities, even when he disabilities are assessed in the context of subjective factors such as his occupational and educational background.  The Board finds that the Veteran is capable of performing sedentary work, when solely considering his service-connected disabilities.

Instead, the evidence of record suggests that it is the Veteran's non-service-connected disabilities that have resulted in his overall unemployability.  In this regard, despite the Veteran's testimony in May 2011, the record reflects that it was the Veteran's heart problems that caused him to lose his job in 2008.  See, e.g., April 2009 VA examination report.  Additionally, the January 2011 letter from his VA physician noted only the Veteran heart problems in finding the Veteran "disabled."

Moreover, the Veteran's educational background, including his Associate's degree in computer sciences, indicates that his service-connected disabilities would not preclude any further vocational training for sedentary employment.  The Board notes that the Veteran's testimony that he was denied vocational training due to his heart problems, but this is a non-service-connected disability.  Furthermore, although the record indicates that the Veteran's sleep apnea would hinder his ability to concentrate, and that his carpal tunnel syndrome would impact the use of his upper extremities, including his ability to write, these disabilities are also not service-connected and may not be considered in determining whether he is able to secure and maintain substantially gainful employment, including sedentary employment.

With regard to the Veteran's own opinions that he is unemployable due to his service-connected disabilities, the Board finds that such is not probative.  The Veteran is competent to report his symptoms, and to indicate that his symptoms have impacted his ability to work.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  He has not, however, demonstrated the necessary competency to make a finding that he is unemployable solely due to service-connected disabilities.  The Veteran does not have either the medical or social and industrial training necessary to determine the impact of his service-connected disabilities, standing alone, on his ability to secure some form of substantially gainful employment in the national economy.  Moreover, he is not medically trained to separate out the impact of his long history of multiple non-service-connected disabilities from the disability which is service connected.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such a finding requires medical training, and there is no suggestion that the Veteran has the requisite training to provide such an opinion.

Furthermore, the Veteran's lay statements regarding the effects that his service-connected disabilities, including his left ankle and low back strain, have upon his ability to secure and maintain substantially gainful employment are inconsistent with other evidence of record and, therefore, are not credible.  For example, although the Veteran stated that he injured his left ankle twice in one week, and that it was those injuries that caused him to be placed on a work restriction, private medical records from December 2008 show that he injured his right ankle, not his left.  Moreover, although he stated that he left his previous place of employment due to the symptomatology associated his service-connected low back strain and left ankle during his Board hearing, see May 2011 Hearing Transcript, Pg. 10, elsewhere, the Veteran indicated that he was laid off due to his heart problems.  For example, in a December 2008 SSA disability report, the Veteran stated that he was laid off due to failing a stress test and that he was not going to be able to return to work due to a weak heart.  Additionally, a May 2009 VA treatment record noted that the Veteran requested a letter from his VA physician indicating that he was disabled due to a weak heart.  Finally, during the April 2009 VA examination, the Veteran stated that he was placed on medical leave by his primary care physician due to his cardiomyopathy.  Thus, as the Veteran's statements regarding which ankle caused his work restriction and the reason he was let go from his last place of employment are inconsistent with other evidence of record, including other lay statements of record, the Board finds them not credible and of little probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996 (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities alone, and the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the Veteran's claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


